10
11
12

14
15
16
17
18
19
20
21
22
23

 

UNITED STATES DISTRICT COURT

 

 

 

DISTRICT OF NEVADA
* Ok
UNITED STATES OF AMERICA, Case No. 2:04-cr-00375-APG-GWF
Plaintiff,
ORDER DENYING MOTION FOR
v. STATUS
CARLOS JAVIER LOPEZ, [ECF No. 188]
Defendant.
Defendant Carlos Lopez filed a pro se motion requesting advice on the status of this
matter. ECF No. 188. Lopez is represented by counsel. Under Local Rule IA 11-6, “once an

attorney makes an appearance on behalf of a party, that party may not personally file a document
with the court; all filings must thereafter be made by the attorney.” Therefore, Lopez’s motion
(ECF No. 188) is denied as a rogue filing. Lopez should contact his counsel if he wants an
update on the status of his case.

DATED this 28th day of May, 2019.

Ca

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
